This action was originally instituted in them county court of Rogers county by the state of Oklahoma, acting through the county attorney, to confiscate one certain automobile on account of it being used in the transportation of liquor in violation of law in said county. The proper proceedings were had for that purpose, and at the proper time L.A. Huppert intervened, claiming to hold a chattel mortgage duly recorded upon said automobile, and that, if the same was being used in transportation of liquor in violation of law, the same was without his knowledge or consent.
The cause was tried in the county court, and after the evidence for the intervener and the state was heard by the court, the jury being waived, a judgment was rendered in behalf of the intervener, directing the return *Page 163 
of the automobile to him, from which judgment the state has appealed.
The county attorney has not filed any brief on behalf of the state, and under the rule of this court the appeal will be treated as having been abandoned, and the same is therefore dismissed.
By the Court: It is so ordered.